 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   JOSEPH RODNEY SIU,               )
                                      )
10                         Plaintiff, )
                                      )                 Case No. 2:19-cv-01164-RSM
11         v.                         )
                                      )                 ORDER OF DISMISSAL
12   LIFE INSURANCE COMPANY OF NORTH )
     AMERICA,                         )
13                                    )
                          Defendant.  )
14                                    )
15            The parties having stipulated that plaintiff’s claims against defendant in the above-
16   entitled matter be dismissed with prejudice; and the Court being fully advised in the premises,
17   now, therefore,
18            IT IS HEREBY ORDERED that the above-entitled matter be and the same is dismissed
19   with prejudice and without fees or costs.
20            DATED this 15th day of January 2020.
21

22                                                A
                                                  RICARDO S. MARTINEZ
23
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27
     ORDER OF DISMISSAL: 2:19-CV-01164-RSM - 1                                  LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
                                                                                  P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
     120192.0207/7939016.1
 1

 2

 3

 4   Presented by:
     Lane Powell PC
 5
     By:      s/ Hans N. Huggler
 6         D. Michael Reilly, WSBA No. 14674
           Hans N. Huggler, WSBA No. 51662
 7

 8
     Approved as to form; Notice of Presentation
 9   Waived:

10   EVERGREEN DISABILITY LAW

11   By s/ Jeremy L. Bordelon per electronic authorization
        Jeremy L. Bordelon, WSBA No. 53118
12   Attorney for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER OF DISMISSAL: 2:19-CV-01164-RSM - 2                      LANE POWELL PC
                                                             1420 FIFTH AVENUE, SUITE 4200
                                                                      P.O. BOX 91302
                                                                SEATTLE, WA 98111-9402
                                                              206.223.7000 FAX: 206.223.7107
     120192.0207/7939016.1
